Citation Nr: 1130598	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-22 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from the effective date of the grant of service connection on April 4, 2000, to April 27, 2005. 

2.  Entitlement to an initial rating for PTSD in excess of 50 percent from April 28, 2005, to September 29, 2010.

3.  Entitlement to an initial rating for PTSD in excess of 70 percent from September 30, 2010.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1971.  He service included two tours of duty in Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA), Appeals Management Center (AMC), in Washington, D.C.  In this decision service connection for PTSD was granted and a 30 percent rating was assigned effective April 4, 2000.  In a subsequent rating decision in May 2008, the RO increased the rating to 50 percent, effective September 7, 2007.  In May 2008, the RO changed the effective date of the 50 percent rating to April 28, 2005.  The Veteran appeals these assigned ratings.  In March 2009, the Veteran testified before the undersigned at a Board hearing at the RO.  A transcript of that hearing has been incorporated into the claims file.  This matter was previously before the Board in January 2010 at which time it was remanded for additional development.  This development was accomplished by way of the RO's March 2010 request for outstanding psychiatric treatment records from the Boston Vet Center beginning in June 1998, and the RO's subsequent receipt of these records.  Accordingly, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  A May 2011 rating increased the 50 percent rating to 70 percent, effective September 30, 2010.



FINDINGS OF FACT

1.  For the period from April 4, 2000, to April 27, 2005, the Veteran's service-connected PTSD is productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the period from April 28, 2005, to September 29, 2010, the Veteran's PTSD more closely approximates occupational and social impairment with deficiencies in most areas.

3.  As of April 28, 2005, the Veteran's PTSD has not been productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  At no time during the pendency of this appeal from April 4, 2000, to April 27, 2005, have the criteria for an initial evaluation in excess of 30 percent for PTSD been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating for PTSD, for the period from April 28, 2005 to September 29, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2010).

3.  At no time during the pendency of this appeal beginning April 28, 2005, have the criteria for an initial evaluation in excess of 70 percent for PTSD been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, since the appellate issue (entitlement to assignments of higher initial ratings) is a downstream issue from that of service connection (for which April 2004 and December 2004 VCAA letters were duly sent), another VCAA notice is not required. VAOPGCPREC 8-2003.  Moreover, the appellant was issued a duty to assist letter with respect to his claim for increased initial ratings for PTSD in August 2007.

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  In the instant case, the appellant was provided with the disability rating and effective date elements in the August 2007 letter.

The Board finds that all necessary assistance has been provided to the appellant. The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claim for higher initial evaluations for service-connected PTSD.  This includes obtaining identified medical evidence and affording the appellant VA and QTC examinations.  To that end, when VA undertakes to provide an examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA and QTC examination reports on file contain sufficient findings with which to properly evaluate the appellant's service-connected PTSD and are thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further efforts to assist the appellant with this claim included affording the Veteran a Board hearing which he attended in March 2009.  The appellant has not indicated that any additional pertinent evidence exists with respect to the claim, and there is no indication that any such evidence exists.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim on appeal and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.



II.  Facts

In April 2000, the Veteran filed a claim of entitlement to service connection for PTSD.

At a QTC examination in July 2000, the Veteran reported earning a degree in psychology following service, but said that he eventually went back to work as a plastering contractor which is what he had previously done with his father.  It was noted at the examination that the Veteran was still dealing with the tragic death of his father earlier that year.  He said he had been married briefly to a woman for two years and also had a 10 year relationship with a woman that ended five years earlier.  He also said that five years earlier he curtailed his drinking and symptoms had been more evident to him during that time.  He reported that he worked hard which helped keep his symptoms under control, but he still got increasingly aggravated and found himself yelling in work situations, but he denied getting involved in physical violence.  He reported increasing anxiety and depression and said he found it necessary to withdraw.  He said his irritability troubled him.  He reported having guilt feelings and episodes of anxiety and feelings of panic.  The examiner noted that in the past five years the Veteran had reduced his dependence on alcohol and marijuana and his symptoms have increased in intensity and have had an increasingly serious effect on his relations and his work and has led him to seek therapy at the VA.  He diagnosed the Veteran as having PTSD, chronic, moderately severe, with insomnia, nightmares and intrusive thoughts, episodes of panic, depression, guilt and shame regarding events in Vietnam, hyperirritability and loss of verbal control.  He noted that the Veteran had some friends he liked to go fishing with and occasionally drink coffee with, and his relationship with his lady friend was problematic.  He assigned the Veteran a global assessment of functioning (GAF) score of 55, both in the past year at work and personally.  

On file is a record dated in July 2003 from S.T., a VA Readjustment Counselor at the Boston Vet Center who stated that over the past year the Veteran had experienced an exacerbation of his PTSD, particularly severe anxiety, episodic depression and increased difficulties with interpersonal relationships.  He said that this condition also interfered with the Veteran's ability to maintain gainful and competitive employment on a consistent basis.  He noted that the Veteran had been employed in the construction trades, specifically in home improvement and remodeling for the past 30 years.  He reported that the Veteran first became a client of the Boston Vet Center in June 1998 and has been treated following his initial evaluation in individual readjustment counseling and later became an active member of a weekly Vietnam Veterans Support group.  He added that the Veteran received medical care at VA medical facilities.  

VA outpatient records show that the Veteran underwent a PTSD screen in February 2005 and was recommended for a PTSD evaluation.

During a VA psychological assessment in April 2005, the Veteran reported that after service he had difficulty relating to people who were not Vietnam veterans.  He said that he currently had a limited social support system and little interest in socializing with non-veterans.  He said he felt closest to his ex-girlfriend and his therapist at the Boston Vet Center.  He said the he continued to maintain a close friendship with his ex-girlfriend and continued to carry out a fatherly role with her two daughters.  On examination the Veteran was neat and clean in appearance and complied with all aspects of the assessment.  He made appropriate eye contact and was alert and cooperative.  His affect was somewhat anxious and irritable.  His anxiety and frustration seemed to increase following discussions of traumatic events.  His memory functioning appeared grossly intact although it was not formally assessed.  His thought processes were coherent and logical and he denied hallucinations or delusions.  He also denied suicidal or homicidal ideation, plan or intent.  The examiner diagnosed the Veteran as having PTSD, chronic, and major depressive disorder and stated that the Veteran experienced significant and persistent distress due to his PTSD symptoms.  He assigned him a GAF score of 50.  

On file is a report dated in August 2005 from therapist, S.T., of the Boston Vet Center which is essentially identical to his earlier report in July 2003.  He stated that over the past year the Veteran had experienced an exacerbation of his PTSD, particularly severe anxiety, episodic depression and increased difficulties with interpersonal relationships.  He said that this condition also interfered with the Veteran's ability to maintain gainful and competitive employment on a consistent basis.  He noted that the Veteran had been employed in the construction trades, specifically in home improvement and remodeling for the past 30 years.  He reported that the Veteran first became a client of the Boston Vet Center in June 1998 and has been treated following his initial evaluation in individual readjustment counseling and later became an active member of a weekly Vietnam Veterans Support group.  

VA records show that the Veteran was medically cleared in August 2005 for compensated work therapy (CWT).  CWT records in September 2005 and October 2005 note that the Veteran was fully employed with his own construction/remodeling business and expressed his interest in getting a high-paying Federal or State job with good benefits because as he continued to age he was concerned that he would not be able to keep up the physical demands of his current occupation.  The CWT counselor reported that the Veteran had a somewhat unrealistic idea of what it took to land a high paying job in the government.

A VA psychiatric progress note in November 2005 shows that the Veteran had a history of PTSD and depressive disorder not otherwise specified.  His medications at that time were Celexa and Quetiapine.  He was noted to be attending a weekly PTSD group and a medication group.  The Veteran's noted symptoms included intrusive memories of combat scenes in Vietnam, excessive irritability, poor concentration, volatile moods, rageful at times, hypervigilance and impaired social relations.  He was noted to be able to apply himself to do carpentry at times when symptoms were not so severe, but basically he was noted to have not been able to maintain employment.  On examination the Veteran was fully alert, well oriented times three, dressed in work clothes with a mildly anxious and depressed affect.  Range of flow of his speech was normal and there was no evidence of psychosis.  The Veteran denied suicidal or homicidal ideation.  He was advised to continue taking his medication and was assigned a GAF score of 42.  

At a VA PTSD examination in February 2006, the Veteran reported that he continued to work, but found that he needed to take a day off at least once a week due to stress symptoms.  He reported having a brief marriage in the 1980s with no children and a 10 year relationship with a woman who had two children that he helped raise.  He said that this ended amicably in 1995 and that the woman left because she could not tolerate his angry outbursts and rage attacks.  He said he drank occasionally to excess and was considering going back to an AA type program.  On examination the Veteran was alert and cooperative and showed no evidence of a thought disorder.  He said he had paranoid ideas, but no frank delusions.  He denied auditory or visual hallucinations or ideas of reference.  He had appropriate eye contact and interaction during the examination.  He had suicidal thoughts, but felt that he would never act on them.  He was oriented in all spheres.  He said he averaged one severe panic attack a month and minor ones on a weekly basis.  He also endorsed depression and reported difficulty with anger and impulse control.  He reported getting 4-6 hours of sleep a night with medication.  

The examiner reported that the Veteran met the criteria for PTSD and had a "host of symptoms of PTSD" that included recurrent and intrusive recollections, recurrent distressing dreams with trauma-related content, flashbacks to traumatic events in Vietnam, intrusive thoughts, panic attacks, feelings of detachment and estrangement from others and difficulty trusting people.  He said the Veteran also had a restrictive range of affect and ongoing irritability, anger, insomnia and hypervigilance.  He diagnosed the Veteran as having PTSD, chronic and moderately severe, and assigned him a GAF of 50.

In a March 2006 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating, effective April 4, 2000.

In his August 2006 Notice of Disagreement with the 30 percent rating, the Veteran said that he spent two tours of duty in Vietnam and his duties included intelligence analyst, imagery interpreter of photographs and enemy troop movement in Vietnam, Laos, and Cambodia.  He said that he was responsible for appropriate direct military action against enemy forces, including air strikes and ground assault initiatives.   

A September 2007 QTC psychiatric examination report relays the Veteran's report that his situation had gotten much worse over the years.  He reported being more irritable, increased difficulty sleeping, feeling quite anxious and increasing trouble with personal relationships due to anger and a low frustration tolerance level.  He said he had panic attacks and generalized anxiety.  He also reported flashbacks and said it was hard to maintain employment.  His employment was noted to be in construction for 25 years, but it was also noted that the Veteran had not worked in six months because it was hard to concentrate and he had increasing symptoms of depression and lack of motivation.  On examination the Veteran was oriented times four and his appearance and hygiene were good.  He had normal behavior, but his affect and mood were abnormal.  He was quite depressed and anxious.  He had impaired impulse control, unprovoked irritability and his tendency to violence was increasing.  He had rage and a short temper, but had not hurt anyone.  His concentration was more difficult and his speech and communication were normal.  He was noted to have panic attacks, anxiety and suspiciousness, but no history of delusions or hallucinations.  He denied obsessional rituals.  He did not have a formal thought disorder.  He had impaired judgment when angry and mild memory problems.  He had had passive thoughts of death, but no current active planning to hurt himself.  He denied homicidal ideation.  The examiner remarked that the Veteran had the behavioral, cognitive, social, affective and somatic symptoms attributable to PTSD.  He assigned the Veteran a GAF score of 45.  He added that the Veteran had difficulty establishing effective work and social relationships and had some difficulty maintaining family role function and occasional interference with recreational or leisurely pursuits and occasional interference with physical health.  

On file is an April 2008 VA medical record that is signed by both a physician and the Veteran's therapist.  This record states that the Veteran had had an exacerbation of PTSD symptoms over the past year, particularly severe anxiety, episodic depression and increased difficulty with interpersonal relationships.  They said his current GAF score was 35.  He requested that the Veteran be seriously considered for an increased rating.  

In a May 2008 rating decision, the RO increased the Veteran's rating for PTSD to 50 percent disabling, effective September 7, 2007.

In September 2008, the RO made the Veteran's 50 percent rating for PTSD retroactive to April 28, 2005.

At a Board hearing in March 2009, the Veteran testified that two months earlier he began a VA work therapy program.  He also testified that he lived by himself in a trailer and dated when he could, but he was basically alone.  He said that when he has to go to a store like the supermarket, he goes in and gets out as fast as he can.  He said that on a good night he sleeps 5 to 6 hours.  He said he attends therapy once a week and sees a nurse practitioner once a month for medication and to touch base.  

In March 2009, the RO received VA group and individual therapy records regarding his PTSD from February 2005 to March 2009.

A March 2010 mental health outpatient group counseling note from a nurse practitioner states that, with respect to the Veteran, the Veteran noticed increased stress from his peer support job.  He also noticed more anxiety and found some of his work triggered his PTSD.  He requested that his xanax be renewed.

On file is a September 2010 "To Whom It May Concern" letter from a VA licensed psychologist who stated that the Veteran suffered from chronic PTSD including re-experiencing symptoms, avoidance, heightened arousal.  She said his PTSD symptoms have significantly impacted the quality of living with the development of subsequent problems, i.e., major depressive disorder.  She said he had been operating with high levels of distress and his symptoms had especially interfered with his work over the years.  She said while running his own business, he had employees walk off the job because they could not cope with the Veteran's irritability and anger.  She said that on his current job, the Veteran has experienced increased irritability and had had verbal anger outburst that had been directly addressed by his supervisor and that written feedback from his supervisor had indicated that he is potentially at risk of losing his job.  She also reported significant social problems due to PTSD symptoms including withdrawing from others and being isolated.  She assigned him a GAF score of 38 which she said reflected severe impairment in subjective levels of distress, social functioning and especially work functioning.  She estimated his prognosis to be "fair".  Attached to this report are the actual psychotherapy session records dated from August 2010 to March 2011.  These records indicate that the Veteran presented with depressed, anxious and irritable mood and affect.  It is also noted that no adverse affects were noted and the Veteran endorsed that he occasionally thinks about taking his life, but would never do it.  The psychologist noted in an August 2010 record that the Veteran's level of distress had escalated over time and was interfering with his work.  She noted that he continued to experience moderate to severe levels of PTSD.  A March 2011 record notes that the Veteran continued to use coping strategies for handling work related stress.

III.  Pertinent Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD which is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events), warrants a 30 percent disability evaluation.

A 50 percent disability evaluation encompasses PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is warranted for PTSD manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted for PTSD which is productive of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.

The GAF is a scale reflecting the psychological, social and occupational functioning under a hypothetical continuum of mental health-illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score in the range of 51 to 60 indicates moderate symptoms (e.g., a flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score in the range of 31 to 40 contemplates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work.).  But see 38 C.F.R. § 4.126(a) (an evaluation shall be based on all the evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of examination).

IV.  Analysis

A.  Rating in Excess of 30 percent From April 4, 2000, to April 27, 2005

According to the July 2000 QTC examination report, the Veteran's symptoms became more evident five years earlier when he stopped drinking.  His reported symptoms as shown in this report, as well as noted by his therapist at the Boston Vet Center in July 2003, include irritability, episodes of anxiety, panic and depression, sleep problems, anger, and increased problems with interpersonal relationships.  

Unfortunately, neither the July 2000 QTC examination report nor the report from the Vet Center contain many mental status findings.  However, it can be said that during this period the Veteran has neither reported nor been shown to have circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, or impairment of short- and long-term memory problem (e.g. retention of only highly learned material, forgetting to complete tasks).  Rather, the documented symptoms as noted above, to specifically include depressed mood, anxiety, panic episodes, and chronic sleep impairment fit squarely within the criteria for a 30 percent rating under Code 9411 and do not more closely approximate the criteria for a 50 percent rating.  

In terms of social relationships, the Veteran was noted at the July 2000 QTC examination to have a "problematic" relationship with a lady friend, but he also had some friends he liked to go fishing with and occasionally have coffee with.  Occupationally, it was noted that the Veteran's hard work helped to keep his symptoms under control, but that he still got increasingly aggravated and found himself yelling in work situations, but no physical violence.  His therapist remarked that his condition interfered with his ability to maintain gainful and competitive employment on a consistent basis, but also noted that the Veteran had been employed in the construction trades, specifically in home improvement and remodeling for the last 30 years.  In sum, this evidence is more consistent with the criteria for a 30 percent rating requiring occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as opposed to the criteria for a 50 percent rating requiring occupational and social impairment with reduced reliability and productivity due to symptoms that the Veteran has not been shown to have, including speech problems, panic attacks more than once a week and difficulty in understanding complex commands.  38 C.F.R. § 4.130, Code 9411.

After considering the Veteran's overall disability picture in terms of his PTSD symptomatology as reported on the July 2000 QTC examination report and noted by his therapist at the Vet Center in July 2003, to include his GAF score of 55, and the extent of his social and occupational impairment, the Board finds that his PTSD symptoms do not meet the criteria for the next higher rating, to 50 percent, at any point prior to April 28, 2005.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application and the claim for a rating in excess of 30 percent from April 4, 2000, to April 27, 2005, must be denied.  38 U.S.C.A. § 5107(b).  


B.  Rating in Excess of 50 percent from April 28, 2005, to September 29, 2010

By comparing the pertinent medical evidence to VA's criteria for rating mental disorders, the Board finds that the Veteran's PTSD disability more closely approximates the criteria for a 70 percent rating from April 28, 2005, even though he does not meet all of the criteria for a 70 percent rating.  In this regard, it must be keep in mind that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  See also 38 C.F.R. § 4.7.

The Veteran reported at the September 2007 QTC examination that his situation had gotten much worse over the years.  He reported increased irritability, difficulty sleeping, and feeling anxious.  In specific regard to the rating criteria, while there is no evidence of speech intermittently illogical, neglect of personal appearance and hygiene, or obsessive ritualistic behavior, the Veteran has consistently reported panic episodes, although not to the frequency of being "near-continuous".  In this regard, the Veteran reported at the February 2006 VA examination that he averages one severe panic attack a month and minor ones on a weekly basis.  In terms of depression, the Veteran has consistently been noted on the examination reports and outpatient records to have depression and anxiety.  As far as suicidal ideation, while the Veteran denied suicidal or homicidal ideation in medical records dated in April 2005 and November 2005, subsequent records, dated in February 2006 and September 2007, show that he occasionally thought about taking his life, but would never do it.

The Veteran also has impaired impulse control in the sense that he angers easily and is irritable.  His irritability is well documented.  His affect at the April 2005 VA psychological assessment was noted to be anxious and irritable.  A VA outpatient record in November 2005 notes that he had excessive irritability and volatile moods, rageful at times.  The February 2006 VA examination report notes that the Veteran reported difficulty with anger and impulse control and had ongoing irritability. The September 2007 QTC examiner reported that the Veteran had impaired impulse control, unprovoked irritability and that his tendency to violence was increasing.  

Regarding the Veteran's ability to maintain and establish effective relationships, the evidence shows that the Veteran has increasingly limited social interaction.  In this regard, the Veteran reported at the September 2007 QTC examination that he was having increasing trouble with personal relationships due to anger and low frustration and tolerance levels.  He reported at the April 2005 VA examination that he had a limited social support system and had little interest in socializing with non-veterans.  His therapist at the Vet Center noted that he had increased difficulties with interpersonal relationships, and he was described on a November 2005 VA progress note as having impaired social relations.  The February 2006 VA examiner noted that the Veteran had feelings of detachment and estrangement from others, and the September 2007 QTC examiner reported that the Veteran had difficulty establishing effective work and social relationships and had some difficulty maintaining family role function.

While the Veteran was assigned GAF scores in April 2005 and February 2006 of 50 which is indicative of moderate symptoms, he was also assigned GAF scores of 42 in November 2005, 45 in September 2007, and 35 in April 2008.  Scores of this severity reflect serious to major impairment in several areas such as work, family relations, judgment, thinking or mood.  

On review of the evidence above, the Board finds the impairment from the Veteran's PTSD more closely approximates occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, and mood.  Thus, although the Veteran has not demonstrated the entire spectrum of symptoms associated with the rating, his overall level of impairment is within the criteria for the higher rating.

For the foregoing reasons, and by resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports an increased rating, to 70 percent, for the Veteran's service-connected PTSD for the period beginning April 28, 2005.  38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411.  


C.  Rating in Excess of 70 percent from April 28, 2005

Consideration of a total, 100 percent, schedular rating for the Veteran's PTSD has been considered from April 28, 2005.  However, the Veteran's actual symptoms as described in the evidence above do not meet the criteria for a 100 percent rating.  That is, the evidence does not show that the Veteran has or approximates any of the symptoms listed under the criteria for a 100 percent rating for total occupational and social impairment.  Specifically, the evidence consistently shows that the Veteran does not have gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior or persistent danger of hurting self or others.  Moreover, there is no indication of his being intermittently unable to perform activities of daily living (including maintaining personal hygiene), or disoriented to time or place.  In short, the evidence does not more closely approximate the criteria for a 100 percent rating.

D.  Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant diagnostic code (Code 9411) for the disability at issue.  In this regard, although there is no dispute that the Veteran's PTSD symptoms have negatively impacted his occupational and social functioning, this impairment is contemplated in his schedular ratings.  Put another way, the schedular rating criteria are based on the severity of impairment in the Veteran's occupational and social functioning.  The rating criteria contemplate not only his PTSD symptoms but the severity of his disability.  Thus, the Board does not find that VA's schedular standards used to evaluate the Veteran's PTSD are inadequate.  For these reasons, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(a); Thun, supra.

Lastly, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453- 54 (2009).  In the instant case, although the Veteran has indicated interference with his employment due to his PTSD symptoms, he is still currently working.  While he was apparently not working at the time of the September 2007 QTC examination and reported that he had not worked for six months due to PTSD symptoms, a May 2007 podiatry consult note indicates that he was a construction worker and waiting for a lull in his schedule so that he could explore surgical options regarding his left ankle pain.  A December 2007 orthopedic consult note indicates he was a contractor and presented with right elbow pain,  Thus, the exact dates of any period of unemployment are not clear and appears to have been short lived and temporary.  Accordingly, no further consideration of this matter is warranted.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities).

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating for PTSD in excess of 30 percent from the effective date of the grant of service connection on April 4, 2000 to April 27, 2005, is denied. 

Entitlement to an initial rating for PTSD of 70 percent, from April 28, 2005, to September 29, 2010, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating for PTSD in excess of 70 percent from September 30, 2010, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


